department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person telephone number identification_number number release date se te eo ra t-1 date date uil legend a b x dear ------------------ set-aside of a's undistributed_income for the year that ended on -------------------------------- --------------------------------------------------------------------------------------------------------------- under the suitability test of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations the amount of the requested set-aside is x we have considered a's request for a ruling regarding approval of a proposed employer_identification_number a is exempt under sec_501 of the code and is a private_foundation under sec_509 of the code a's purpose is to built a senior facility to accomplish this objective a was to utilize cash and land set_aside for this purpose the facility was not built because most of the property was sold to a client of a's former attorney after years of litigation a succeeded in getting back the property building plans to bring forward for approval by the local municipality a is also in the process of developing a subdivision in part of the property so that additional cash can a has begun preparations for building the facility presently it is working on be generated in order to accomplish its purpose the sale of the subdivision requires b's approval exempt_purpose by having cash available to fund this project a set_aside of current distributable income will enable a to better achieve its a represents that all of the amounts to be set_aside for this specific project will be paid out for this project within months from the time when its first amount of income is set_aside a states the project can be better accomplished by a set-aside than by the immediate payment of funds because it will allow it to ensure construction progresses as planned sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described i n sec_170 of the code which includes charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 of the code is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes sec_53_4942_a_-3 of the regulations provides that its suitability test for a sec_53_4942_a_-3 of the regulations provides that a private_foundation regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53 a - b of the regulations set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to provide matching grants must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside when the amounts of i ncome are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations c b of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations a represented that its income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations immediate payment under the suitability test of sec_4942 of the code and sec_53 a - b of the regulations because this set-aside will allow it to retain control_over the distribution of the funds to ensure construction progresses as planned and its exempt purposes can be carried on for the purpose of providing funding for the construction of a building will be qualifying distributions under sec_4942 of the code and sec_53_4942_a_-3 of the regulations in its tax_year s when such amounts are set_aside accordingly we rule that a's amounts of income of up to x dollars to be set_aside a has sought timely approval of its set-aside of income in advance of the time a's project is better accomplished by this set-aside of income rather than by a's set-aside of x for a specific project is within the charitable purposes of section sec_53_4942_a_-3 of the regulations provides that any set-aside this ruling is based on the understanding there will be no material changes in the approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set- aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described your permanent records and include a copy in your annual return form_990-pf k of the code provides that it may not be used or cited as precedent name and telephone number are shown in the heading of this letter michel seto manager exempt_organizations technical group because this ruling letter could help to resolve any questions please keep it in this ruling letter is directed only to the organization that requested it section if you have any questions about this ruling please contact the person whose please keep a copy of this ruling letter in your permanent records sincerely yours michael seto
